COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00103-CV


Texas Ethics Commission                     §    From the 158th District Court

                                            §    of Denton County (14-06508-16)
v.
                                            §    November 5, 2015

Michael Quinn Sullivan                      §    Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s orders. It is ordered that Judge Burgess’s

order denying the Texas Ethics Commission’s motion to transfer venue and

Judge Cleveland’s subsequent dismissal order are reversed and the case is

remanded with instructions to (1) transfer the appeal by trial de novo to the

county of mandatory venue—Travis County—and (2) tax costs that were

“incurred [in the trial court] prior to the time such suit is filed in the court to which

said cause is transferred” against Michael Quinn Sullivan. Tex. R. Civ. P. 89.

      It is further ordered that Michael Quinn Sullivan shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM